DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopening of Prosecution After Appeal Brief
1.	In view of the appeal brief filed on 04/14/2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below. To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37
CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an
appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee
can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have
been increased since they were previously paid, then appellant must pay the difference between
the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing
below:

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792           


                                                                                                                                                                                             

Response to Arguments
2.	 Applicant’s arguments, see appeal brief, filed 07/01/2022, with respect to the rejection(s) of claim(s) 14-25 under U.S.C. 112a and U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Eklund (EP3162407A1) in view of Altshuler (US 6273884 B1) and in further view of Quistgaard (US 20050154295 Al).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.    	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:
Applicant indicates a “radiation source” (Claim 17) as a laser from the group of a Ruby Laser (694.3 nm), an Nd:YAG Laser (1064 nm, frequency-doubled 532 nm), an Er:YAG Laser (2940 nm), an Alexandrite Laser (755 nm), or a C02 Laser (1064 nm, 9400 nm) (See Claim 18 and Par. 0028 of Applicant’s specification) or as intense pulsed light (IPL) technology (see Par 0025 and 0050 of Applicant’s specification) and will be interpreted as such.
 Applicant indicates an “apparatus” that cools the surface (Claim 14) as any a dispenser that delivers a coolant (see Par 0010 of Applicant’s specification), and will be interpreted as such.
Applicant indicates a “radiation source” (Claim 19) as a laser from the group of a Ruby Laser (694.3 nm), an Nd:YAG Laser (1064 nm, frequency-doubled 532 nm), an Er:YAG Laser (2940 nm), an Alexandrite Laser (755 nm), or a C02 Laser (1064 nm, 9400 nm) (See Par. 0028 of Applicant’s specification) or as intense pulsed light (IPL) technology (see Par 0025 and 0050 of Applicant’s specification), and will be interpreted as such. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4. 	Claim 17,15, and 18-23 is rejected under U.S.C. 103 as being obvious over Eklund (EP3162407A1) in view of Altshuler (US 6273884 B1) and in further view of Quistgaard (US 20050154295 Al). 
In regards to claim 17, Eklund discloses a robot for treating a surface that has at least one mark (Abstract discloses a robot for treating the skin (i.e. the surface and Par. 0056 discloses the device treats the mark on the surface) the robot comprising: 
an arm having a plurality of links and a plurality of drives for moving the links (Fig 2A discloses arms (102a-c) and Par. 0029 and 0031 disclose motors (i.e. drives) for moving the arms): 
a processing head connected to the arm and comprising a radiation source that emits radiation (Fig 2A shows the laser head 101 (i.e. the processing head): Par. 0034 discloses using the same type of laser used by applicant: and par 0059 discloses using laser energy): 
and a control device executing program code (Par. 0031 discloses a control device (110) that controls the arms and the motors (i.e. drives)). 
Eklund also discloses the control device configured to operate the drives so as to adjust forces and/or torques applied by the drives (Par. 0029 discloses the control device can operate the motors (i.e. drives) and adjust based on sensors that includes sensing pressure (i.e. force)): 
wherein at least one of a wavelength or intensity of the emitted radiation is adjusted based on at least one of the one mark (Par. 0033 discloses the wavelength is dependent on the type of the undesirable dermatological condition): 
wherein the control device is further configured to receive signals from the sensor, and to operate the drives to adjust or control movement of the arm based on the signals (Par. 0049-0050 discloses the sensors in connection with the control device which then controls the movement of the robot).
Eklund does not disclose such that the processing head or a first element that extends from the arm touches the surface and is moved along the surface while simultaneously stretching or tightening the surface OR that the sensor that helps control the movement of the arm is a tactile sensor. 
However, in the same field of endeavor, Altshuler discloses a laser dermatological system for removing unwanted tattoos, i.e. marks (Abstract and Col 5, lines 45-55) wherein the there is a processing head on the device that touches and stretches the skin while moving along the surface (Col 7, lines 26-36) for the purpose of providing a number of advantages, including reducing the physical distance between the head and the target volume, reducing the coefficient of scattering in the skin so that more of the applied radiation reaches the target volume and, for hair removal, flattening the hair follicle so as to increase the area of the follicle exposed to radiation.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the art of Eklund and added a processing head/first element that extends from the device and touches the surface and is moved along the surface while simultaneously stretching or tightening the surface, as taught and suggested by Altschuler, for the purpose of providing a number of advantages, including reducing the physical distance between the head and the target volume, reducing the coefficient of scattering in the skin so that more of the applied radiation reaches the target volume and, for hair removal, flattening the hair follicle so as to increase the area of the follicle exposed to radiation.
The combined teachings of Eklund and Altshuler do not disclose wherein there is a tactile sensor on this processing head/first element that helps control the movement of the arm. However, in the same field of endeavor, Quistgaard discloses a surgical robot that is used on the skin (Abstract and Par. 0080) wherein there is a haptic sensor placed on the top of the processing head (Par. 0080) for the purpose of preventing the arm from injuring the patient by not applying excess pressure (pressure being a form of movement).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Eklund and Altshuler and modified them by having a tactile sensor on the processing head/first element, as taught and suggested by Quistgaard, for the purpose of preventing the robotic arm from injuring the patient by not applying excess pressure while it stretches and tightens the skin. 
In regards to claim 15, the combined teachings of Eklund, Altshuler, and Quistgaard as applied to claim 17 discloses the robot of claim 17, further comprising: at least one optical sensor associated with the arm and configured to sense the surface or a region thereof (Eklund: Par. 0038 discloses a proximity sensor which can be a photoelectric sensor (optical sensor) and Par. 0046 discloses that it is configured to sense the surface proximity): and an image-processing unit communicating with the at least one optical sensor (Eklund: Par. 0049 states there is a processor 111 for processing the photoelectric and camera data).
In regards to claim 18, the combined teachings of Eklund, Altshuler, and Quistgaard as applied to claim 17 discloses the robot of claim 17, wherein the radiation source comprises at least one laser from the group of a Ruby Laser (694.3 nm), an Nd:YAG Laser (1064 nm, frequency-doubled 532 nm), an Er:YAG Laser (2940 nm), an Alexandrite Laser (755 nm), or a C02 Laser (1064 nm, 9400 nm) (Eklund: Par. 0034 discloses Nd:YAG Laser (1064 nm, frequency-doubled 532 nm)).
In regards to claim 19, Eklund discloses a method for machining or treating a surface that has at least one of one mark (Abstract discloses a robot for treating the skin (i.e. the surface): Par. 0056 discloses the device treats the mark on the surface), the method comprising: 
obtaining a robot comprising an arm having a plurality of links and a plurality of drives for moving the links (Fig 2A discloses robot arms (102a-c) and Par. 0029 and 0031 disclose motors (i.e. drives) for moving the arms): 
a processing head connected to the arm and comprising a radiation source that emits radiation, and a control device configured to actuate the drives (Fig 2A shows the laser head T1011 (i.e. the processing head): Par. 0059 discloses using laser energy; and Par. 0031 discloses a control device 11101 that controls the arms and motor (i.e. drives')); 
operating the drives with the control device so as to adjust forces and/or torques applied by the drives (Par. 0029 discloses the control device can operate the motors (i.e. drives) and adjust based on sensors that includes sensing pressure (i.e. force)); 
wherein operating the drives further comprises operating the drives to adjust the control movement of the arm based on the signals (Par. 0049-0050 discloses the sensors in connection with the control device which then controls the movement of the robot): emitting radiation from the processing head (Par. 0033-0034 discloses the device emits laser light): 
and adjusting at least one of a wavelength or intensity of the emitted radiation based on at least one of the one mark (Par. 0033 discloses the wavelength is dependent on the type of the undesirable dermatological condition).
Eklund does not disclose such that the processing head or a first element that extends from the arm touches the surface and is moved along the surface while simultaneously stretching or tightening the surface OR that the sensor that helps control the movement of the arm is a tactile sensor. 
However, in the same field of endeavor, Altshuler discloses a laser dermatological system for removing unwanted tattoos, i.e. marks (Abstract and Col 5, lines 45-55) wherein the there is a processing head on the device that touches and stretches the skin while moving along the surface (Col 7, lines 26-36) for the purpose of providing a number of advantages, including reducing the physical distance between the head and the target volume, reducing the coefficient of scattering in the skin so that more of the applied radiation reaches the target volume and, for hair removal, flattening the hair follicle so as to increase the area of the follicle exposed to radiation.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the art of Eklund and added a processing head/first element that extends from the device and touches the surface and is moved along the surface while simultaneously stretching or tightening the surface, as taught and suggested by Altschuler, for the purpose of providing a number of advantages, including reducing the physical distance between the head and the target volume, reducing the coefficient of scattering in the skin so that more of the applied radiation reaches the target volume and, for hair removal, flattening the hair follicle so as to increase the area of the follicle exposed to radiation.
The combined teachings of Eklund and Altshuler do not disclose wherein there is a tactile sensor on this processing head/first element that helps control the movement of the arm. However, in the same field of endeavor, Quistgaard discloses a surgical robot that is used on the skin (Abstract and Par. 0080) wherein there is a haptic sensor placed on the top of the processing head (Par. 0080) for the purpose of preventing the arm from injuring the patient by not applying excess pressure (pressure being a form of movement).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Eklund and Altshuler and modified them by having a tactile sensor on the processing head/first element, as taught and suggested by Quistgaard, for the purpose of preventing the robotic arm from injuring the patient by not applying excess pressure while it stretches and tightens the skin. 
In regards to claim 20, the combined teachings of Eklund, Altshuler, and Quistgaard as applied to claim 19 discloses the method of claim 19 further comprising: sensing at least one of the one mark with a sensor (Par. 0046 of Eklund discloses a sensor that is able to sense the mark): wherein adjusting at least one of a wavelength or intensity of the emitted radiation comprises adjusting based on at least one of the sensed one sensed mark (Par. 0033 of Eklund discloses the wavelength is dependent on the type of the undesirable dermatological condition).
In regards to claim 21, the combined teachings of Eklund, Altshuler, and Quistgaard as applied to claim 19 discloses the method of claim 19 further comprising sensing the at least one mark with a sensor (Par. 0046 of Eklund discloses a sensor that is able to sense the mark): and adjusting or controlling at least one of a movement, a speed, or an acceleration of the arm based on at least one of the at least one sensed mark (Par. 0046 of Eklund further discloses that this sensor can determine the starting point for where the arm will be (i.e. arm movement)).
In regards to claim 22, the combined teachings of Eklund, Altshuler, and Quistgaard as applied to claim 19 discloses the method of claim 19 wherein the arm is provided with a plurality of processing heads, each configured to emit a different type of radiation (Par. 0035 of Eklund discloses an “additional” laser can be used, wherein each laser can be considered its own “head”. Par, 0035 also discloses utilizing multiple lasers. Alternatively, although Eklund does not specifically mention where each laser is housed, such as in two distinct “heads” or housings, it would have been an obvious matter of design choice to a person of ordinary skill in the art at the time the invention was effectively filed to use two separate housings instead of one because Applicant has not disclosed that using two provides an advantage, is used for a particular purpose, or solves a stated problem and both Eklund and the design of Applicant would appear to provide multiple different radiation options to a patient equally well), the method further comprising: emitting radiation from at least one of the plurality of processing heads based on at least one of the at least one mark (Par. 0059 of Eklund discloses emitting the laser energy based on the mark).
In regards to claim 23, the combined teachings of Eklund, Altshuler, and Quistgaard as applied to claim 19 discloses the method of claim 19 further comprising: operating the drives with the control device to apply a pressure to the surface while the surface is machined or treated (Par. 0029 of Eklund discloses the control device can operate the motors (i.e. drives) and adjust based on sensors that includes sensing pressure (i.e. force)); wherein the applied pressure is in the range of about 1 kPa and about 6 kPa 
Although Eklund does not disclose the exact pressure ranges used, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use pressure ranges of 1-6 kPa since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 2331.

5.    	Claim 14 is rejected under U.S.C. 103 as being obvious over Eklund, Altshuler, and Quistgaard as applied to claim 17 and in further view of Jones (US 20080082089 A1).
The combined teachings of Eklund, Altshuler, and Quistgaard as applied to claim 17, discloses the robot of claim 17, except for wherein the arm comprises an apparatus that cools the surface. However, in the same field of endeavor, Jones does disclose wherein the arm comprises an apparatus that cools the surface (Par. 0048 discloses a device for laser tattoo removal which involves using a cooling component) for the purpose of reducing thermal injury.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Eklund and Quistgaard and added a cooling component, as taught and suggested by Jones, for the purpose of reducing thermal injury (Par. 0048 of Jones).
6.    	Claim 16 is rejected under U.S.C. 103 as being obvious over Eklund, Altshuler, and Quistgaard as applied to claim 17 and in further view of Rassman (US 20180000419 A1)
The combined teachings of Eklund, Altshuler, and Quistgaard as applied to claim 17 discloses the robot of claim 17 wherein at least one of the wavelength or an intensity of the emitted radiation is adjustable based on a pigmentation of at least one of the surface, the one mark (Par. 0034 of Eklund discloses the wavelength intensity is based on the pigmentation of the mark).
The combined teachings do not disclose wherein this pigmentation is detected using an optical sensor. However, in the same field of endeavor, Rassman discloses a tattoo device that can be operated by a robot (Par. 00691 used for tattoo/pigment removal (Par. 0087) wherein there is an optical sensor used to determine pigmentation (Par. 0074) for the purpose of gathering precise feedback signals.)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the combined teachings of Eklund and Quistgaard and modified them by having the device comprise an optical sensor, as taught and suggested by Rassman, for the purpose of gathering precise feedback signals (Par. 0074 of Rassman).
7. 	Claim 24-25 is rejected under 35 U.S.C. 103 as being unpatentable over Eklund, Altshuler, and Quistgaard as applied to claim 19 and further in view of Slatkine (US 20050215987 A1).
The combined teachings of Eklund, Altshuler, and Quistgaard as applied to claim 19 discloses the method of claim 19 except for wherein emitting radiation from the processing head comprises emitting laser radiation having an energy density in the range of 300 mJ/cm2 and 10 J/cm2 toward the surface.
However, in the same field of endeavor, Slatkine does disclose wherein emitting radiation from the processing head comprises emitting laser radiation having an energy density in the range of 300 mJ/cm2 and 10 J/cm2 toward the surface (Par. 0014, 0042, and 0188 all disclose discussions of energy densities being used in tattoo and hair removal, all of which overlap with the Applicant’s claimed ranges) for the purpose of providing beneficial treatments.
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the combined teachings of Eklund, Altshuler ‘884, and Quistgaard and modified them by having the energy densities within the range of 300 mJ/cm2 and 10 J/cm2 toward the surface, as taught and suggested by Slatkine, for the purpose of providing beneficial treatments (Par. 0014 of Slatkine).
Also, Slatkine discloses the claimed invention except for the exact range of 300 mJ/cm2 and 10 J/cm2 being used. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the energy density range of 300 mJ/cm2 and 10 J/cm2, since it has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 191 USPQ 90.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533.  The examiner can normally be reached on Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S. L. C./Examiner, Art Unit 3792


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792